DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 11/24/2021”.  Applicant’s amendments of claims 1-3, 6, 10, 13 and 17 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-22 are pending wherein claims 1, 10 and 17 are independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2019, 3/12/2021 and 5/28/2019 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 8, 11-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	Claim 4 recites the limitation “a plurality of channel interfaces” in line 2. This renders the claim indefinite since it is unclear if the channel interfaces in claim 4 are the same as the channel interface in claim 1 or a different set of a plurality of channel interfaces.
            Dependent claims 5-7 are rejected due to their dependency on claim 4.
Claim 6 recites the limitation “the channel interface of the plurality of channel interfaces” in line 1-2. This renders the claim indefinite since it is unclear if the channel interfaces in claim 6 are the same as the channel interface in claim 1 or a different channel interface from within the plurality of channel interfaces.
Claim 8 recites the limitation “having regions that each comprise a plurality of banks of memory cells” in line 3-4. This renders the claim indefinite since it is unclear if the regions and a plurality of banks of memory cells in claim 8 are the same as the regions and plurality of banks in claim 1 or a different.
Claim 11 recites the limitation “a plurality of channel interfaces” in line 2. This renders the claim indefinite since it is unclear if the channel interfaces in claim 11 are the same as the channel interface in claim 10 or a different set of a plurality of channel interfaces.
Claim 12 recites the limitation “a channel interface” in line 3. This renders the claim indefinite since it is unclear if the channel interfaces in claim 12 are the same as the channel interface in claim 10 or a different channel interface.
Claim 13 recites the limitation “an I/O area” in line 2. This renders the claim indefinite since it is unclear if the I/O area in claim 13 is one of the plurality of I/O areas in claim 10 or a different I/O area.
Claim 22 recites the limitation “a plurality of banks of memory cells” in line 4. This renders the claim indefinite since it is unclear if the plurality of banks of memory cells in claim 22 comprise the first bank of memory cells and second bank of memory cells in claim 1 or a different plurality of banks of memory cells from the first bank and second bank of memory cells in Claim 1.
Claim 22 recites the limitation "the third bank” and “the fourth bank" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "region", "layer", "area" “interface” “array” “intersect” “associated” “channel” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “an area with no definite boundaries”, “one thickness lying over or under another”, “a part of the surface of something” “to connect or a surface joining two objects” “a group” “to share a common area” “related” “a means of communication for electrical signals” respectively. Further note the limitation “contact/couple” is being interpreted to include "direct “contact/coupling" (no intermediate materials, elements or space disposed there between) and "indirect contact/coupling" (intermediate materials, elements or space disposed there between).

Claims 1-4, 6-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2010/0020583 A1 hereinafter Kang).
Regarding Claim 1, Kang discloses in Fig 1, 3, 6:  A memory device, comprising:
an array of memory cells (102) with a plurality of regions (comprising BankA and BankB) that each comprise a plurality of banks of memory cells (Bank A –BankD); and 
a plurality of channels (See Fig 6: indicated by 226 and 224) traversing the array of memory cells, wherein a channel (See mark-up below) of the plurality of channels comprises a first set of one or more pins positioned within the channel and the channel intersects a region of the plurality of regions (see mark-up below), wherein the channel is coupled to both a first bank of memory cells of the region positioned on a first side of the channel and a second bank of memory cells of the region positioned on a second side of the channel opposite the first side (See Figs 3 and 6: channel is electrically coupled to the first bank of memory cells and the second bank of memory cells), and wherein each pin of the first set of one or more pins is coupled to both the first bank of memory cells (Bank A) and the second bank of memory cells (Bank B); and (Examiner notes that the pads 227 in area 226 are coupled to both the first bank and the second bank of memory cells since the pins (227) and the first and second bank of memory cells belong to a memory device 102 and hence are coupled (electrically and directly and indirectly). Also see broadest reasonable interpretation of the limitation “coupled” in the note above).


    PNG
    media_image1.png
    723
    776
    media_image1.png
    Greyscale


Regarding Claim 2, Kang discloses in Fig 1, 3, 6:  The memory device of claim 1, further comprising: input/output (230) extending across the array of memory cells (102), the I/O areas occupying an area of the array of memory cells that is devoid of memory cells (See Fig 6), wherein the I/O areas comprise the plurality of channels (See mark-up above showing that the I/O areas comprise the plurality of channels.

Regarding Claim 3, Kang discloses in Fig 1, 3, 6:  The memory device of claim 2, wherein the I/O areas comprise through-silicon vias (223) configured to couple the array of memory cells with a power node or a ground node [0094]. Examiner notes that one of ordinary skill in the art would find it obvious that the array of memory devices and the controller circuit as shown in Fig 6 of Kang requires power supply (power and ground connections) which is obviously supplies through the TSVs that provide the interconnection in this case as shown in [0094]. 

Regarding Claim 4, Kang discloses in Fig 1, 3, 6:  The memory device of claim 1, further comprising: a plurality of channel interfaces (wiring between I/O circuit and plurality of pads in 226) distributed in the array of memory cells (Bank A-BankD).

Regarding Claim 6, Kang discloses in Fig 1, 3, 6:  The memory device of claim 5, wherein the channel interfaces (interconnections between IO circuit and the pads/TSVs are present in all quadrants as seen in Fig 6) of the plurality of channel interfaces is positioned in a quadrant of the array of memory cells (102).

Regarding Claim 7, Kang discloses in Fig 1, 3, 6:  The memory device of claim 4, further comprising: a plurality of signal paths extending between memory cells (memory cells in Banks A-D) of the region and the channel interface (interconnections between IO circuit and Banks) associated with the region [0094].

Regarding Claim 8, Kang discloses in Fig 1, 3, 6:  The memory device of claim 1, further comprising: a second array of memory cells (102-110) stacked on top of the array of memory cells (See Fig 1), the second array of memory cells having regions that each comprise a plurality of banks of memory cells; and 
a second plurality of channels traversing the second array of memory cells, wherein each of the channels of the second plurality of channels is coupled with a second region of the second array of memory cells and is configured to communicate signals between the plurality of banks of memory cells in the second region with the host device. Examiner notes that the chips 108-110 have the same features as chip 102 and 106 such as memory cells I/O circuits as shown above.

Regarding Claim 9, Kang discloses in Fig 1, 3, 6:  The memory device of claim 1, wherein the channel (see mark-up for claim 1) establishes a point-to-point connection between the region (of memory cells array) and the host device (memory controller 130 in Fig 3). Examiner notes that since the memory stack and the controller device 130 are connected electrically, the various interconnections in the memory chip establishes a point to point connection).

Regarding Claim 10, Kang discloses in Fig 1, 3, 6:  A memory device, comprising:
an array of memory cells (102) with a plurality of regions (comprising BankA and BankB) that each comprise a plurality of banks of memory cells (Bank A –BankD); and 
input/output areas (I/O circuit – see mark-up for claim 1)  extending across the array of memory cells (See Fig 6), the I/O areas including a plurality of terminals (pads in 226 and 222) configured to route signals to and from the array of memory cells [0094-0096]; 
a plurality of channels (See Fig 6) traversing the array of memory cells, wherein a channel (See mark-up below) of the plurality of channels comprises a first set of one or more pins (pads in 226) positioned within the channel and the channel intersects a region of the array of memory cells (see mark-up for claim 1), wherein the channel is coupled to both a first bank of memory cells (Bank A) of the region positioned on the first side of the channel and a second bank of memory cells (Bank B) of the region positioned on the second side of the channel opposite the first side, and wherein each pin of the first set of one or more pins is coupled to both the first bank of memory cells and the second bank of memory cells (Examiner notes that the pads 227 in area 226 are coupled to both the first bank and the second bank of memory cells since the pins (227) and the first and second bank of memory cells belong to a memory device 102 and hence are coupled (electrically and directly and indirectly). Also see broadest reasonable interpretation of the limitation “coupled” in the note above); and 


Regarding Claim 11, Kang discloses in Fig 1, 3, 6:  The memory device of claim 10, further comprising: a plurality of channel interfaces (interconnections between Banks and IO circuit) positioned in the I/O areas of the array of memory cells (Banks A-D), wherein signal paths couple the regions with the plurality of channel interfaces.  Examiner notes that as disclosed by Kang, the memory cells in the region, the IO circuit, the pads and TSVs are all interconnected since they belong to a memory device and are in the same circuit and are hence coupled (directly and indirectly) to one another.

Regarding Claim 12, Kang discloses in Fig 1, 3, 6:  The memory device of claim 10, further comprising: wherein the I/O areas include through-silicon vias (TSVs) (See Fig 6) configured to couple a second array of memory cells (106-110)  stacked on top of the array of memory cells (102) with a channel interface (pads and signal lines in I/O areas as shown in mark-up for claim 1).

Regarding Claim 13, Kang discloses in Fig 1, 3, 6:  The memory device of claim 10, wherein the channel interface (interconnections between IO circuit and memory cells/Banks) of the region is positioned within an I/O area that bisects the region serviced by the channel interface. Examiner notes that one of ordinary skilled in the art would find it obvious to interpret “area” and “region” broadly per MPEP 2111 and 2111.02 so as to read on the claimed limitation. Thus, one of ordinary skilled in the art could arbitrarily choose “area” and “regions” so as to read on the claimed limitation.

Regarding Claim 14, Kang discloses in Fig 1, 3, 6: The memory device of claim 10, wherein the I/O areas including through-silicon vias (TSVs like 223) configured to couple the array of memory cells with a power node or a ground node [0094-0097]. Examiner notes that one of ordinary skill in the art would find it obvious that the array of memory devices and the controller circuit as shown in Fig 6 of Kang requires power supply (power and ground connections) which is obviously supplies through the TSVs that provide the interconnection in this case as shown in Fig 6 and [0085]. 

Regarding Claim 15, Kang discloses in Fig 1, 3, 6: The memory device of claim 10, further comprising: the (I/O) areas (see mark-up for claim 1) occupying an area of the array of memory cells that is devoid of memory cells (Banks A-D) (See Fig 6)

Regarding Claim 16, Kang discloses in Fig 1, 3, 6: The memory device of claim 10, (See Fig 6) wherein the array of memory cells (Banks A-D) is bisected by two I/O 

Regarding Claim 17, Kang discloses in Fig 1, 3, 6:  A memory device, comprising:
a host device (memory controller 130);
a memory device (100) comprising: a memory die (102) with a plurality of regions that each comprise a plurality of banks of memory cells (Banks A-D); and 
a plurality of channels (See Fig 6) configured to communicatively coupled the host device and the memory device, wherein a channel (See mark-up for claim 1) of the plurality of channels comprises a first set of one or more pins (pads in 226) positioned within the channel and the channel intersects a region of the plurality of regions (see mark-up for claim 1), wherein the channel is coupled to both a first bank of memory cells (Bank A) of the region positioned on a first side of the channel and a second bank of memory cells (Bank B) of the region positioned on a second side of the channel opposite the first side (See Figs 3 and 6), and wherein each pin of the first set of one or more pins is coupled to both the first bank of memory cells and the second bank of memory cells (Examiner notes that the pads 227 in area 226 are coupled to both the first bank and the second bank of memory cells since the pins (227) and the first and second bank of memory cells belong to a memory device 102 and hence are coupled (electrically and directly and indirectly). Also see broadest reasonable interpretation of the limitation “coupled” in the note above); and
a channel interface (signal  lines between I/O circuit and channel) associated with the region and configured to communicate signals between the first bank of memory cells (BankA) and the second bank of memory cells (Bank B) in the region with a host device (memory controller) using the first set of one or more pins (pads in 226 are connected to the channels and hence aid in communicating signals between the banks of memory cells and the host device). Note that channels connect the memory cells to the controller (host). It is further noted that the various elements and components of a circuit are coupled electrically and thus transmit signals [0075, 0086, 0094-0096].

Regarding Claim 20, Kang discloses in Fig 1, 3, 6:  The system of claim 17, wherein the memory device is positioned in a same package as the host (See Fig 1, 3) [0075].

Regarding Claim 21, Kang discloses in Fig 1, 3, 6:  The memory device of claim 17, wherein the channel (See mark-up for claim 1) is coupled with the channel interface (signal lines connecting channel to the Banks and other memory chips) associated with the region and is configured to communicate signals between each memory cell of the first bank of memory cells (Bank A) and each memory cell of the second bank of memory cells (Bank B) in the region with the host device (Since the memory cells are interconnected in each memory cell array or a memory cell bank, the channel is 

Regarding Claim 22, Kang discloses in Fig 1, 3, 6: The memory device of claim 1, further comprising:
one or more additional arrays of memory cells (see Fig 3 wherein the chips 106-110) stacked on top of the array of memory cells (102 in Fig 6), wherein at least one array of memory cells of the one or more additional arrays of memory cells comprises a second plurality of regions that each comprise a plurality of banks of memory cells (Note that dies 102-106 are similar with respect to memory device and hence comprise a plurality of banks of memory cells (Banks A-D); and 
a second channel (of die 106) positioned within a second region of the second plurality of regions with at least a third bank of memory cells (Banks A-D as seen in Fig 4 0r 5) of the second region positioned on a first side of the second channel and a fourth bank of memory cells (Fig 4) of the second region positioned on a second side of the second channel opposite the first side, wherein the second channel comprises a second set of one or more pins (see 186 in Fig 4), wherein the second channel is coupled with a second channel interface associated with the second region and is configured to communicate signals between the third bank of memory cells and the fourth bank of memory cells in the second region with the host device using the second set of one or more pins (See rejection for claim 1 with respect to the first region: note that the (pads and TSVs) are connected to the second channels and hence aid in communicating signals between the banks of memory cells and the host device), wherein a first quantity .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2010/0020583 A1 hereinafter Kang) in view of Xu et al (US 2016/0124873 A1 hereinafter Xu).
Regarding Claim 5, Kang discloses in Fig 1, 3, 6:  The memory device of claim 4.
Kang does not disclose: wherein the plurality of channel interfaces are bump-outs.
However, Xu in a similar device teaches in Fig 3: wherein the plurality of channel interfaces are bump-outs (host bus is implemented via several interconnection methods such as wiring and solder bumps) [0032].
References Xu and Kang are analogous art because they both are directed to Memory device architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Xu because they are from the same field of endeavor.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2010/0020583 A1 hereinafter Kang) in view of Hollis (US 2015/0146816 A1 hereinafter Hollis).
Regarding Claim 18, Kang discloses: The system of claim 17, further comprising: an interface (connections between memory chip and the controller 130 in Fig 3) configured for bidirectional communication (Memory access and access data) with the host device (130) [0079].
Kang does not disclose:  wherein the interface is configured to communicate signals modulated using at least one of non-return to zero (NRZ) modulation scheme or a four-symbol pulse-amplitude modulation (PAM4) scheme, or both.
However, Hollis in a similar device teaches in Fig 1 and 2: wherein the interface is configured to communicate signals modulated using at least one of non-return to zero (NRZ) modulation scheme or a four-symbol pulse-amplitude modulation (PAM4) scheme, or both [0046].
References Kang and Hollis are analogous art because they both are directed to Memory device architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Hollis because they are from the same field of endeavor.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2010/0020583 A1 hereinafter Kang) in view of Chen (US 2009/0322748 A1 hereinafter Chen).
Regarding Claim 19, Kang discloses:  The system of claim 17 and that the host device 130 in Fig 3 is a memory controller.
Kang does not specifically disclose: wherein the host device comprises a graphics processing unit (GPU).
However, Chen in a similar device teaches: wherein a GPU includes a microprocessor [0029].
References Kang and Chen are analogous art because they both are directed to semiconductor device architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Chen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Kang and Chen so that the host device comprises a graphics processing unit (GPU) as taught by Chen in Kang’s device since, a GPU including a memory controller is a common application for a computing device.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. With regards to claim 1, Applicant argues in page 9 last para, page 10 first para and page 11 first para that “Kang, Xu, Hollis, and Chen—alone or in any combination—do not teach or suggest all the features of amended independent claim 1. For example, the cited references fail to teach or suggest “the channel is coupled to both the first bank of memory cells of the region positioned on the first side of the channel and the second bank of memory cells of the region positioned on the second side of the channel opposite the first side” and “each pin of the first set of one or morepins is coupled to both the first bank of memory cells and the second bank of memory cells,” as recited in amended independent claim 1.”.
“FIG. 6 shows, and Kang describes, that “the center area 231 is disposed between the first and second TSV areas 222 and 224,” “a first internal interconnect 232 is formed froma TSV...of the first TSV area 222 to at least one node of the first memory bank 212” and “similarly, a second internal interconnect 234 is formed from a TSV .. . of the second TSV area 224 to at least one node of the second memory bank 214.” Id. {§ [0095] and [0097] (emphasis added). That is, Kang merely describes a memory bank A connected to a first TSV area, and a memory bank B connected to a second, different 
In response, the Office respectfully disagrees and notes that as noted in the rejections of claims 1, 10 and 17 above, the limitation “coupled” is being interpreted broadly per MPEP 2111 to mean “connected” and as pointed out previously, two structures that are coupled could be coupled directly, indirectly, electrically, mechanically and thermally. Since the channel (see mark-up above for claim 1) is coupled to both a first bank of memory cells (Bank A) of the region positions on a first side of the channel and (indirectly to) a second bank of memory cells (Bank B) of the region positioned on a second side of the channel opposite the first side,” and each pin (Pad in 226) of the first set of one or more pins is coupled to both the first bank of memory cells (Bank A) and the second bank of memory cells (Bank B).
Furthermore, the pads 227 (pins as claimed) in area 226 (channel as claimed) are coupled to both the first bank (Bank A) and the second bank of memory cells (Bank B) since the pins (227) and the first and second bank of memory cells belong to a memory device 102 and hence are coupled (electrically and directly and indirectly). 
In conclusion, the currently amended claims stand rejected over prior art references of Kang et al (US 2010/0020583 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811